1594275DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 5/18/2021, which are in response to USPTO Office Action mailed 4/02/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy et al. (US PGPUB No. 2008/0227063; Pub. Date: Sep. 18, 2008) in view of Lessin (US Patent No. 9,256,621; Date of Patent: Feb. 9, 2016).
Regarding independent claim 1,
Kenedy discloses a computer system, comprising: one or more processors; and a non-transitory computer readable storage medium storing instructions that when executed by the one or more processors cause the computer system to perform operations comprising: extracting one or more attributes from a member profile of a first user in an online network; See Paragraph [0146], (Disclosing a method for determining optimal career choices based on a variety of user profile data. The method includes accessing a first dataset containing attributes associated with a set of query-attribute-positive individuals and query-attribute-negative individuals, i.e. extracting one or more attributes from a member profile of a first user in an online network.).
automatically generating a search query to identify users other than the first user, See [0195], (Query attributes may be provided as one or more attributes in a query via automatic submission, i.e. automatically generating a search query.). See Paragraph [0206], (Query results may comprise a set of attributes linked to and/or stored in association with an attribute profile of an individual and/or a record of the individual, i.e. the queries identify users.). See Paragraph [0146], (The method accesses a first dataset and creates a second dataset of attributes associated with query -attribute-positive individual but not associated with one or more query-attribute-negative individual, excluding members of the first dataset, i.e. users other than the first user.).
the search query comprising the extracted one or more attributes with one or more of the extracted one or more attributes having a weight; See Paragraph [0142], (Attributes may be ranked based on their attribute content and/or the corresponding statistical results, i.e. the one or more attributes having a weight.). See Paragraph [0195], (Query attributes may be provided as one or more attributes in a 
executing the search query on a plurality of member profiles of members of an online system to return search results, the search results being member profiles and based on the extracted attributes and the weights; See [0199], (An attribute profile of an individual can be identified in response to receipt of the query attribute(s), i.e. executing the query on a plurality of member profiles of members of an online system to return search results.). See Paragraph [0094], (The attribute-based social networking system can be used to identify co-associating attributes by allowing users to locate individuals with shared attributes and then allowing aggregation of individuals that share a particular query attribute, i.e. search results comprise member profiles based on the extracted attributes. As described in [0142], attributes may be ranked based on content and/or statistical analyses, i.e. search results depend on attributes, which have weights, therefore the search results also are based on the attributes and their associated weights.). 
	causing presentation, on a display of a client computing device, of at least one search result from the search results, the at least one search result being associated with at least one of the attributes; See Paragraph [0081]-[0082], (Users may form particular groups having certain attributes and traits. Users may further query said groups to determine if certain attributes are common to others within the group, i.e. at least one search result being associated with at least one of the attributes. Users wishing to share attributes do so across a network using protocols or devices including email, web interfaces, instant messaging etc., i.e. causing presentation on a display of a client computing device.).
Kenedy does not disclose receiving feedback, from an end-user of the client computing device, to the at least one search result, the feedback indicating a level of interest in the at least one search result; 
adjusting the search query based on the feedback; 
and causing presentation, on the display of the client computing device, of an updated search result, the updated search result being generated based on the adjusted search query.
	Lessin discloses receiving feedback, from an end-user of the client computing device, to the at least one search result, the feedback indicating a level of interest in the at least one search result; See FIG. 3 and Col. 10, lines 6-10, (Step 310 comprises the system receiving a request to add one or more nodes to the search results through the user interface, i.e. receiving feedback from an end-user.). The examiner notes that the step of requesting additional information necessarily implies a level of interest in said additional information.
adjusting the search query based on the feedback; See FIG. 3, (Step 312 comprises adding the requested one or more structured nodes to the search result, i.e. adjusting the search query based on the feedback.).
and causing presentation, on the display of the client computing device, of an updated search result, the updated search result being generated based on the adjusted search query. See FIG. 3, (Step 312 comprises adding the requested one or more structured nodes to the search result, i.e. adjusting the search query based on the feedback.). The examiner notes that the step of adding additional search results in presenting said additional results on the search results page, i.e. the updated search result generated based on the request for additional information, i.e. the adjusted search query.
Kenedy and Lessin are analogous art because they are in the same field of endeavor, query processing for social networks. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy to include the method of presenting search results and additionally refining searches through feedback as disclosed by Lessin. Doing so would allow users to refine their searches and obtain information more relevant to their interests via flexible feedback.

Regarding dependent claim 10,
As discussed above with claim 1, Kenedy-Lessin discloses all of the limitations.
	Lessin further discloses the step wherein the instruction set further causes the system to perform further operations comprising: accessing additional feedback regarding the updated search result, See FIG. 3, (Step 312 comprises adding the requested one or more structured nodes to the search result, i.e. adjusting the search query based on the feedback.). The examiner notes that the step of "accessing additional feedback" amounts to a repetition of the feedback process. Therefore, step 312 of Lessin may be repeated to further refine or otherwise update search results.
the additional feedback specifying a number of additional candidates to be displayed; See FIG. 3, (Step 312 comprises adding the requested one or more structured nodes, i.e. specifying a number of additional content to be displayed, to the search result, i.e. adjusting the search query based on the feedback.).
and causing presentation, on the display of the client computing device, of the specified number of additional candidates based on the adjusted search query. See FIG. 3, (Step 312 comprises adding the requested one or more structured nodes to the search result, i.e. adjusting the search query based on the feedback.). The examiner notes that the step of adding additional search results in presenting said additional results on the search results page, i.e. the updated search result generated based on the request for additional information, i.e. the adjusted search query.

Regarding independent claim 14,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding independent claim 18,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 10 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2-3, 6, 9, 11-13, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Lessin as applied to claim 1 above, and further in view of Rosen et al. (US PGPUB No. 2006/0229896; Pub. Date: Oct. 12, 2006).
Regarding dependent claim 2,
As discussed above with claim 1, Kenedy-Lessin discloses all of the limitations.
Kenedy-Lessin does not disclose the step wherein the automatically generating a search query further uses one or more of: answers to stream refinement questions;
one or more job postings;
a web page of a hiring organization; 
member profiles of recent hires of an organization; 
and member profiles of suggested candidates.  
Rosen discloses the step wherein the one or more stream-related information sources comprises one or more of: answers to stream refinement questions. See Paragraph [0047], (The match-based employment system provides feedback on how matching results would change in response to a change in attributes, i.e. refining the result set based on changing attributes.).
one or more job postings. See Paragraph [0131], (Employment seekers and employee seekers alike may request use of the application's query engine in order to determine which industries, fields and/or geographic locations are hiring, i.e. one or more job postings.).
and member profiles of suggested candidates. See Paragraph [0131], (Employers can determine what experience/attributes are common or uncommon among employment seekers on the current market, i.e. member profiles for candidates that match desired attributes.).
Kenedy, Lessin and Rosen are analogous art because they are in the same field of endeavor, employment management systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy-Lessin to include the feedback mechanisms disclosed by Rosen. Doing so would allow a recruiter to iteratively refine search results to obtain more relevant results through continuous improvement of queries.

Regarding dependent claim 3,
As discussed above with claim 2, Kenedy-Lessin-Rosen discloses all of the limitations.
Rosen further discloses the step wherein the stream refinement questions include one or more of: questions regarding areas of expertise. See Paragraph [0064], (The process of entering an attribute as illustrated in Fig. 9 includes a step 920 of selecting an appropriate skill level for a desired industry. The high level skill set can also or instead include a trait of the industry to which the unit relates, i.e. areas of expertise within an industry.).
questions regarding attributes of an ideal candidate. See Paragraph [0064], (The process of entering an attribute as illustrated in Fig. 9 includes a step 920 of selecting an appropriate skill level for a desired industry, i.e. desired attributes of a candidate.). The examiner notes that whether or not an attribute is "ideal" is a personal judgment made by a user and thus represents non-functional language and is not given patentable weight.
questions regarding organizations. See Paragraph [0064], (The process of entering an attribute as illustrated in Fig. 9 includes a step 910 of providing an identifier for a unit, the identifier comprising an organization and a descriptor.).
The examiner notes that the step “[wherein the stream refinement questions include one or more of:] questions regarding keywords,” is an optional limitation.

Regarding dependent claim 6,
As discussed above with claim 1, Kenedy-Lessin discloses all of the limitations.
Kenedy-Lessin does not disclose the step wherein the feedback includes a rating for the at least one search result.
Rosen discloses the step wherein the feedback includes a rating for the at least one search result. See Paragraph [0064], (A quality/strength score is displayed for each match result displayed as a result of the match-based employment operation.).
Kenedy, Lessin and Rosen are analogous art because they are in the same field of endeavor, social networking platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy-Lessin to include the feedback mechanisms disclosed by Rosen. Doing so would allow a recruiter to iteratively refine search results to obtain more relevant results through continuous improvement of queries.

Regarding dependent claim 9,
As discussed above with claim 6, Kenedy-Lessin-Rosen discloses all of the limitations.
Rosen further discloses the step wherein the rating for the at least one search result includes a numerical rating. See Paragraph [0087], (Match quality/strength for all search results can be expressed as a percentage, i.e. a numerical rating.).

Regarding dependent claim 11,
As discussed above with claim 10, Kenedy-Lessin discloses all of the limitations.
Rosen further discloses the step wherein the additional feedback is received in response to a prompt to review a certain number of additional candidates. See Paragraph [0054], (FIGs. 5-6 illustrate a method of displaying feedback where each circular item represents a candidate from the candidate pool as described in Paragraph [0094].).

Regarding dependent claim 12,
As discussed above with claim 11, Kenedy-Dellovo-Rosen discloses all of the limitations.
Rosen further discloses the step wherein the certain number is five. See FIG. 6, (The illustrated feedback display represents a compact view of candidates delivered to a user after providing feedback. Five candidates labelled "0", "1", "30", "10" and "15" are displayed in relation to an initial candidate labeled "5" to which the feedback is applied.).

Regarding dependent claim 13,
	As discussed above with claim 1, Kenedy-Lessin discloses all of the limitations.
Kenedy-Lessin does not disclose the step wherein the attributes extracted from one or more stream-related information sources comprise: a role including a title, skills and a geographic location.
Rosen discloses the step wherein the attributes extracted from one or more stream-related information sources comprise: a role including a title. See Paragraph [0131], (Employment seekers and employee seekers alike may request use of the application's query engine in order to determine which industries, fields and/or geographic locations are hiring, i.e. one or more job postings.).
skills. See Paragraph [0131], (Employment seekers can determine which skills, experience and/or other attributes are desired.).
and a geographic location. See Paragraph [0131], (Employment seekers and employee seekers alike may request use of the application's query engine in order to determine which industries, fields and/or geographic locations are hiring.).
Kenedy, Lessin and Rosen are analogous art because they are in the same field of endeavor, social networking platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy-Lessin to include the feedback mechanisms disclosed by Rosen. Doing so would allow a recruiter to iteratively refine search results to obtain more relevant results through continuous improvement of queries.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer-implemented method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer-implemented method or process and is rejected under similar rationale.


Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 11 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Lessin and Rosen as applied to claim 3 above, and further in view of Jarett et al. (US PGPUB No. 2016/0196534; Pub. Date: Jul. 7, 2016) and Baeck et al. (US PGPUB No. 2014/0180770; Pub. Date: Jun. 26, 2014), herein after Baeck’770.
Regarding dependent claim 4,
As discussed above with claim 3, Kenedy-Lessin-Rosen discloses all of the limitations.
Kenedy-Lessin-Rosen does not disclose the step wherein: the questions regarding areas of expertise comprise questions regarding relative importance of skill sets.
Jarret discloses the step wherein: the questions regarding areas of expertise comprise questions regarding relative importance of skill sets. See Paragraph [0071], (A competency module generates, receives and/or accesses one or more diagnostic assessments to determine a job seeker's competency with respect to performing individual skills in a skill set to determine how a job seeker performs with respect to each of the skills in the skill set.).
Kenedy, Lessin, Rosen and Jarett are analogous art because they are in the same field of endeavor, social networking platforms.  It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy-Lessin-Rosen to include the diagnostic assessment disclosed by Jarett. Doing so would allow the system to probe user skill set information for a particular position.
Kenedy-Lessin-Rosen-Jarett does not disclose the questions regarding attributes of an ideal candidate comprise questions regarding whether a user knows someone that would be a good fit for a job; 
questions regarding organizations comprise questions regarding what types of organizations a user would like to hire from; 
and the questions regarding keywords comprise questions whether there any keywords that are relevant to a job.  
Baeck’770 discloses the questions regarding attributes of an ideal candidate comprise questions regarding whether a user knows someone that would be a good fit for a job. See Paragraph [0117], (The system can request an endorsements for a candidate from an endorsing user or entity by providing ratings for particular qualities that are relevant to a job, i.e. a user that would be a "good fit" for a job.).
questions regarding organizations comprise questions regarding what types of organizations a user would like to hire from. See Paragraph [0031], (Organizations may acquire talent based on social associations created on user profiles. Talents and organizations can form a network of relationships via social associations that signify an interest or relationship, i.e. a type of organization a user is interested in working for.).
and the questions regarding keywords comprise questions whether there any keywords that are relevant to a job. See Paragraph [0052], (Users can provide a set of keywords to identify entities form which referrals or candidates can be obtained. Keywords may include one or more job criteria, i.e. words or phrases relevant to a job.).
	Kenedy, Lessin, Rosen, Jarett and Baeck'770 are analogous art because they are in the same field of endeavor, social networking platforms.  It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy-Lessin-Rosen-Jarett to include the social association and referral/endorsement functionalities disclosed by Baeck’770. Doing so would allow the system to obtain information that identifies other potential employment seekers with more desirable skill sets and attributes.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer-implemented method or process and is rejected under similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Lessin as applied to claim 1 above, and further in view of Kenthapadi et al. (US PGPUB No. 2017/02216006; Pub. Date: Aug. 3, 2017).
Regarding dependent claim 5,
As discussed above with claim 1, Kenedy-Lessin discloses all of the limitations.
Kenedy-Lessin does not disclose the step wherein the online system hosts a social networking service.
and wherein the plurality of member profiles are member profiles in the social networking service associated with professionals.
Kenthapadi discloses the step wherein the online system hosts a social networking service. See FIG. 1, (Server system 140 comprises an On-line Social Network System 142 coupled with Recommendation System 144.).
and wherein the plurality of member profiles are member profiles in the social networking service associated with professionals. See Paragraph [0015], (Profile information of a social network member includes information about the member's professional skills such as company, industry, job position, etc.).
Kenedy, Lessin and Kenthapadi are analogous art because they are in the same field of endeavor, social networking platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Kenedy-Lessin to include the social networking environment disclosed by Kenthapadi. Doing so would amount to applying the method of Kenedy to a known application of a social media network with member profiles. Kenedy describes candidate profiles and related attributes within the context of the matching method. Applying the method of Kenedy to the social network of Kenthapadi would provide users with social networking functionality for discovering and/or communication with other users in addition to the employment matching process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Lessin and Rosen as applied to claim 6 above, and further in view of Vianello (US PGPUB No. 2003/0182171; Pub. Date: Sep. 25, 2003).
Regarding dependent claim 7,
As discussed above with claim 6, Kenedy-Lessin-Rosen discloses all of the limitations.
Kenedy-Lessin-Rosen does not disclose the step wherein the rating for the at least one search result includes one or more of acceptance, deferral, or rejection.  
Vianello discloses the step wherein the rating for the at least one search result includes one or more of acceptance, deferral, or rejection. See Paragraph [0233], (A message repository includes information about employer inquiries submitted to a talent/potential employee including whether they have accepted or declined to proceed with the hiring process.).
Kenedy, Lessin, Rosen and Vianello are analogous art because they are in the same field of endeavor, social networking platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy-Lessin-Rosen to include the accept/decline descriptors of the message repository of Vianello. Rosen discloses a method where match quality/strength is presented as a percentage but that it can be expressed in any suitable manner, See Paragraph [0087]. Utilizing words to describe the status of a job listing provides users with information regarding the status of a particular listing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Lessin and Rosen as applied to claim 6 above, and further in view of BAECK et al. (US PGPUB No. 2014/0067703; Pub. Date: Mar. 6, 2014) herein after BAECK’703.
Regarding dependent claim 8,
As discussed above with claim 6, Kenedy-Lessin-Rosen discloses all of the limitations.
Kenedy-Lessin-Rosen does not disclose the step wherein the rating for the at least one search result includes a star rating.  
BAECK’703 discloses the step wherein the rating for the at least one search result includes a star rating. See FIG. 3 and Paragraph [0032], (The match result interface includes a star rating system to indicate the degree of matches.).
Kenedy, Lessin, Rosen and BAECK'703 are analogous art because they are in the same field of endeavor, methods and systems for managing employment data and processes. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kenedy-Lessin-Rosen to include the star rating system disclosed by BAECK’703. Rosen discloses a method where match quality/strength is presented as a percentage but that it can be expressed in any suitable manner, See Paragraph [0087]. Presenting match scores as a star rating as disclosed by BAECK’703 would provide an alternative visual method for determining match quality with the established utility of being an easy-to-digest visual cue.
Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 5/18/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 as unpatentable over Kenedy (US PGPUB No. 2017/0103472; Pub. Date: Apr. 13, 2017) in view of Lessin (US Patent No. 9,256,621; Date of Patent: Feb. 9, 2016). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 as unpatentable over Kenedy et al. (US PGPUB No. 2008/0227063; Pub. Date: Sep. 18, 2008) in view of Lessin (US Patent No. 9,256,621; Date of Patent: Feb. 9, 2016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159